DISMISS and Opinion Filed April 30, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-98-00071-CV

              BARBARA KAY (CHERRY) JAQUESS, Appellant
                               V.
                  CLYDE BRUCE CHERRY, Appellee

               On Appeal from the 256th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. 97-2990-Z

                        MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Garcia
                             Opinion by Justice Myers
      We reinstate this appeal. This case was abated in February 1998 due to

bankruptcy. See TEX. R. APP. P. 8.2. The Court conducted an independent review of

the federal Public Access to Court Electronic Records (PACER) system which

shows the bankruptcy case associated with this appeal was dismissed on July 31,

1998, effectively dissolving the automatic stay.

      We notified the parties by letter, requesting they inform the Court of the status

of the bankruptcy and of this appeal. We cautioned that the failure to respond would
result in the appeal being dismissed for want of prosecution. See id. 42.3(b),(c). To

date, neither party has responded.

      Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss this

appeal. See id. 42.3(b),(c).




                                           /Lana Myers/
                                           LANA MYERS
                                           JUSTICE

980071F.P05




                                        –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

BARBARA KAY (CHERRY)                         On Appeal from the 256th Judicial
JAQUESS, Appellant                           District Court, Dallas County, Texas
                                             Trial Court Cause No. 97-2990-Z.
No. 05-98-00071-CV          V.               Opinion delivered by Justice Myers.
                                             Justices Partida-Kipness and Garcia
CLYDE BRUCE CHERRY,                          participating.
Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.




Judgment entered April 30, 2021




                                       –3–